Citation Nr: 0618310	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for a left knee 
disability.  

3. Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The appellant had active duty for training in the Mississippi 
Air National Guard from September 1976 to March 1977.  He 
remained in the Mississippi Air National Guard until April 
1987, followed by service in the Mississippi Army National 
Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge. At the hearing, 
the veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO. A transcript of the 
hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In accordance with the duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), implemented in part, at 
38 C.F.R § 3.159, further evidentiary development is required 
in order to decide the claims of service connection.  

At the January 2004 hearing, the appellant stated that he 
served in the Army National Guard from 1987 to June 2001.  In 
his claim received in May 2002, he indicated that he served 
on active duty for training in October 1992 to December 1992.  
There is no documentation of service in the Army National 
Guard or verification of service from October 1992 to 
December 1992.  Also, there are no service medical records 
after January 1986.  As the record is incomplete, the case is 
REMANDED for the following action:

1. Ensure VCAA notice under 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b).  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain the appellant's Mississippi Army 
National Guard service medical records from 
the proper custodian.

3. Verify the appellant's service in the 
Mississippi Army National Guard, including 
all periods of active duty for training. 

4. After the above development is completed, 
adjudicate the claims. If there is any 
evidence of greater hearing loss after that 
documented on entrance examination in July 
1976, determine whether a VA examination and 
medical opinion is needed to address the 
question of aggravation.  If any 
determination remains unfavorable to the 
veteran, furnish him a supplemental 
statement of the case and return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



